DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species I and Sub-Species A in the reply filed on September 1, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5, 8-9, 13, and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II-IV and Sub-Species B-C, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 1, 2021.

Claims 1-4, 6-7, 10-12, 14-16, and 18-20 are allowable. Claims 5, 8-9, 13, and 17, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the inventions of Species I-IV and Sub-Species A-C, as set forth in the Office action mailed on July 6, 2021, is hereby withdrawn and claims 5, 8-9, 13, and 17 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Wimmer (US Publication 2014/0339187 A1) is considered the closest prior art reference to the claimed invention of independent claims 1 and 12.

Claim 1 claims:
A stabilizer leg arrangement comprising a support structure (20) and a stabilizer leg (25) carried by the support structure (20), the stabilizer leg (25) being provided with a hydraulic cylinder (27), by which the stabilizer leg (25) is extensible in a vertical direction in relation to the support structure (20) from a raised inactive position, in which the stabilizer leg (25) is out of contact with the ground, to an active supporting position, in which the stabilizer leg (25) is in supporting contact with the ground, wherein

the hydraulic cylinder (27) comprises:

a cylinder housing (30) having an internal space (33),

a piston (32) movably received in said internal space (33) and configured to divide this space (33) into a first chamber (34) on a first side of the piston (32) and a second chamber (35) on an opposite second side of the piston (32), and

a piston rod (31) fixed to the piston (32) and extending through the second chamber (35), the piston (32) being moveable in relation to the cylinder housing (30) to an advanced end position, in which the piston (32) abuts against a stop surface (40) at a lower end of the internal space (33) and in which the second chamber (35) has its minimum volume;

the stabilizer leg arrangement (2) further comprises a pressure sensor (70) configured to generate a measuring value (V1) representing the hydraulic pressure in said first chamber (34), and an electronic control device (72) connected to the pressure sensor (70), wherein the electronic control device (72) is configured to establish information whether or not the stabilizer leg (25) is in the active supporting position while taking into account said measuring value (V1);

the second chamber (35) is configured to come into fluid communication with the first chamber (34) through at least one flow channel (41; 41’; 41”) in the hydraulic cylinder (27) when the piston (32) reaches the advanced end position or is on the verge of reaching this end position; and the piston (32) is configured to keep the second chamber (35) fluidly separated from the first chamber (34) when the piston is in any other position in relation to the cylinder housing (30).

Wimmer does not disclose nor would be obvious to the limitations of 1) “a piston rod (31) fixed to the piston (32) and extending through the second chamber (35), the piston (32) being moveable in relation to the cylinder housing (30) to an advanced end position, in which the piston (32) abuts against a stop surface (40) at a lower end of the internal space (33) and in which the second chamber (35) has its minimum volume”, 2) “the stabilizer leg arrangement (2) further comprises a pressure sensor (70) configured to generate a measuring value (V1) representing the hydraulic pressure in said first chamber (34), and an electronic control device (72) connected to the pressure sensor (70), wherein the electronic control device (72) is configured to establish information whether or not the stabilizer leg (25) is in the active supporting position while taking into account said measuring value (V1)”, and 3) “the second chamber (35) is configured to come into fluid communication with the first chamber (34) through at least one flow channel (41; 41’; 41”) in the hydraulic cylinder (27) when the piston (32) reaches the advanced end position or is on the verge of reaching this end position; and the piston (32) is configured to keep the second chamber (35) fluidly separated from the first chamber (34) when the piston is in any other position in relation to the cylinder housing (30)”, in conjunction with the remaining limitations of independent claim 1.

Further, after extensive search, the prior art does not disclose nor would be obvious to the limitations of 1) “a piston rod (31) fixed to the piston (32) and extending through the second chamber (35), the piston (32) being moveable in relation to the cylinder housing (30) to an advanced end position, in which the piston (32) abuts against a stop surface (40) at a lower end of the internal space (33) and in which the second chamber (35) has its minimum volume”, 2) “the stabilizer leg arrangement (2) further comprises a pressure sensor (70) configured to generate a measuring value (V1) representing the hydraulic pressure in said first chamber (34), and an electronic control device (72) connected to the pressure sensor (70), wherein the electronic control device (72) is configured to establish information whether or not the stabilizer leg (25) is in the active supporting position while taking into account said measuring value (V1)”, and 3) “the second chamber (35) is configured to come into fluid communication with the first chamber (34) through at least one flow channel (41; 41’; 41”) in the hydraulic cylinder (27) when the piston (32) reaches the advanced end position or is on the verge of reaching this end position; and the piston (32) is configured to keep the second chamber (35) fluidly separated from the first chamber (34) when the piston is in any other position in relation to the cylinder housing (30)”, in conjunction with the remaining limitations of independent claim 1.

Claim 12 claims:
A method for detecting whether or not a stabilizer leg (25) is in an active supporting position in supporting contact with the ground, the stabilizer leg (25) being extensible in a vertical direction in relation to a support structure (20) by a hydraulic cylinder (27) from a raised inactive position, in which the stabilizer leg (25) is out of contact with ground, to said active supporting position, said hydraulic cylinder (27) comprising:

a cylinder housing (30) having an internal space (33),



a piston rod (31) fixed to the piston (32) and extending through the second chamber (35), the piston (32) being moveable in relation to the cylinder housing (30) to an advanced end position, in which the piston (32) abuts against a stop surface (40) at a lower end of the internal space (33) and in which the second chamber (35) has its minimum volume; wherein:

a pressure sensor (70) generates a measuring value (V1) representing the hydraulic pressure in said first chamber (34);

the second chamber (35) is made to come into fluid communication with the first chamber (34) through at least one flow channel (41; 41’; 41”) in the hydraulic cylinder (27) when the piston (32) reaches the advanced end position or is on the verge of reaching this end position, the piston (32) keeping the second chamber (35) fluidly separated from the first chamber (34) when the piston (32) is in any other position in relation to the cylinder housing (30); and

information whether or not the stabilizer leg (25) is in the active supporting position is established by an electronic control device (72) while taking into account said measuring value (V1).

Wimmer does not disclose nor would be obvious to the limitations of 1) “a piston rod (31) fixed to the piston (32) and extending through the second chamber (35), the piston (32) being moveable in relation to the cylinder housing (30) to an advanced end position, in which the piston (32) abuts against a stop surface (40) at a lower end of the internal space (33) and in which the second chamber (35) has its minimum volume”, 2) “a pressure sensor (70) generates a measuring value (V1) representing the hydraulic pressure in said first chamber (34)”, 3) “the second chamber (35) is made to come into fluid communication with the first chamber (34) through at least one flow channel (41; 41’; 41”) in the hydraulic cylinder (27) when the piston (32) reaches the advanced end position or is on the verge of reaching this end position, the piston (32) keeping the second chamber (35) fluidly separated from the first chamber (34) when the piston (32) is in any other position in relation to the cylinder housing (30)”,  and 4) “information whether or not the stabilizer leg (25) is in the active supporting position is established by an electronic control device (72) while taking into account said measuring value (V1)”, in conjunction with the remaining limitations of independent claim 12.

Further, after extensive search, the prior art does not disclose nor would be obvious to the limitations of 1) “a piston rod (31) fixed to the piston (32) and extending through the second chamber (35), the piston (32) being moveable in relation to the cylinder housing (30) to an advanced end position, in which the piston (32) abuts against a stop surface (40) at a lower end of the internal space (33) and in which the second chamber (35) has its minimum volume”, 2) “a pressure sensor (70) generates a measuring value (V1) representing the hydraulic pressure in said first chamber (34)”, 3) “the second chamber (35) is made to come into fluid communication with the first chamber (34) through at least one flow channel (41; 41’; 41”) in the hydraulic cylinder (27) when the piston (32) reaches the advanced end position or is on the verge of reaching this end position, the piston (32) keeping the second chamber (35) fluidly separated from the first chamber (34) when the piston (32) is in any other position in relation to the cylinder housing (30)”,  and 4) “information whether or not the stabilizer leg (25) is in the active supporting position is established by an electronic control device (72) while taking into account said measuring value (V1)”, in conjunction with the remaining limitations of independent claim 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/JJC/